Case 5:16-cv-05093-TLB Document 171           Filed 09/16/21 Page 1 of 15 PageID #: 1428




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JOHNNIE ROCHELL, JR.                                                          PLAINTIFF

V.                               CASE NO. 5:16-CV-5093

DETECTIVE CODY ROSS                                                        DEFENDANT

                                 OPINION AND ORDER

       Now before the Court are Defendant Detective Cody Ross’s Motion in Limine (Doc.

141) and Brief in Support (Doc. 142) and Plaintiff Johnnie Rochell, Jr.’s Response in

Opposition (Doc. 158). The Court held a hearing on the Motion on September 14, 2021,

and both parties presented oral argument. The Court believes many of the issues raised

in the Motion are dependent on a preliminary ruling the Court must make regarding the

timeline of events to be presented to the jury. Specifically, the Court must determine the

relevant scope of factual events that occurred over the course of approximately two

months, considering that the sole remaining cause of action for excessive force stems

from a single event at the beginning of that timeline.

       Whether a police officer used excessive force turns on the “facts and

circumstances of each particular case.” Graham v. Connor, 490 U.S. 386, 396 (1989).

The reasonableness of a particular use of force must be determined “from the perspective

of a reasonable officer on the scene, including what the officer knew at the time, not with

the 20/20 vision of hindsight.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (citing

Graham, 490 U.S. at 396). This means that the facts immediately before and during the

officer’s alleged use of force are critical, but the facts after the alleged use of force are


                                             1
Case 5:16-cv-05093-TLB Document 171           Filed 09/16/21 Page 2 of 15 PageID #: 1429




less likely to be relevant. Furthermore, “[a]n officer's evil intentions will not make a

Fourth Amendment violation out of an objectively reasonable use of force; nor will an

officer's good intentions make an objectively unreasonable use of force constitutional.”

Graham, 490 U.S. at 397.

       The alleged excessive force in this case occurred on Mr. Rochell’s front lawn on

February 19, 2016. It is alleged that Detective Ross placed the barrel of his service

weapon against Mr. Rochell’s head and threatened to kill him while Mr. Rochell was

unarmed, on the ground, and not posing any threat. Police dispatch was radioed and

given Mr. Rochell’s name. The dispatcher relayed erroneous information to the officers

about Mr. Rochell’s criminal history, and based on that information, Mr. Rochell was

arrested for being a felon in possession of a firearm and transported to the police station

for booking and jailing on that charge. Mr. Rochell spent the night in jail and bonded out

the following day. Days after that, Detective Ross concluded that he was wrong about

Mr. Rochell’s criminal history and called him to apologize and to let him know the felon-

in-possession charge would be dropped. But then Detective Ross (allegedly) worked

with Springdale City Attorney Ernest Cate to charge Mr. Rochell with a different crime

(allegedly) arising from the same sequence of events on February 19. On February 26,

Mr. Rochell was served with a misdemeanor citation for disorderly conduct, and on April

7 he was convicted of that crime following a bench trial in Springdale District Court (which

is not a court of record and Mr. Rochell was not entitled to the appointment of counsel).

Mr. Rochell filed the instant lawsuit on April 29, 2016.




                                             2
Case 5:16-cv-05093-TLB Document 171           Filed 09/16/21 Page 3 of 15 PageID #: 1430




         Against this factual backdrop, the Court advised the parties during the motion

hearing that it was struggling to determine which events—within that timeline—were

relevant to the jury’s fact-finding mission, given that the alleged act of excessive force

occurred early in the timeline, and Mr. Rochell’s claims relating to false arrest and false

imprisonment were previously dismissed. Defense counsel opined, “[W]here we should

draw the line would be when Mr. Rochell is in handcuffs and he is sat up or in the patrol

car, whichever, at that point.” The Court then inquired, “How do we get him out of the

handcuffs, or do we just leave the jury with the impression that he did something wrong

and was arrested?” Counsel responded, “Well, I think there is obviously going to have

to be testimony that he was ultimately charged and convicted for disorderly conduct.”

The Court then asked, “So if you want the disorderly conduct to come in, are we just

supposed to surgically excise what happened in the middle?”           Counsel responded,

“Yes.”

         Counsel for Detective Ross did not think it relevant that Mr. Rochell was actually

arrested that day for being a felon in possession. Nor did counsel think it necessary to

tell the jury that: (1) the felon-in-possession charge was predicated on an error made by

the police dispatcher; (2) Mr. Rochell was taken to the police station, and Detective Ross

did not discover the (very obvious) error; (3) Mr. Rochell was imprisoned on the felon-in-

possession charge in the Washington County Detention Center; (4) he spent the night in

jail and bonded out; (5) when the error was discovered the charge was immediately

dropped; and (6) Detective Ross called Mr. Rochell to apologize. Instead, Defense

counsel suggested cutting off the evidence at the point where Mr. Rochell was placed in


                                             3
Case 5:16-cv-05093-TLB Document 171          Filed 09/16/21 Page 4 of 15 PageID #: 1431




handcuffs and then skipping ahead to the part where he was charged and convicted of

disorderly conduct. Defense counsel appears to believe that other facts surrounding the

disorderly conduct citation—such as the fact that it was served on Mr. Rochell a week

after February 19 incident—are appropriate to keep from the jury, presumably to paint her

client in a more favorable light. 1
                                 0F




        After hearing Detective Ross’s position on the relevant timeline, the Court

remarked that it was “not inclined to extend the facts so far out as the whole charging and

trial of disorderly conduct, because that will surely lead to much testimony, much

evidence, that really has nothing to do with the discrete issue as we have been left with

for the purposes of trial.” However, the Court made clear that if Detective Ross insisted

on telling the jury about the disorderly conduct conviction, it would be improper to conceal

from them the fact that Mr. Rochell was arrested on different charges on February 19, the

date of the alleged excessive force incident. The Court explained, “[Y]ou can't surgically

excise what happened in the middle, because the plaintiffs have to be able to cross-

examine on the motivations for pursuing that [disorderly conduct] charge.” Defense

counsel responded that the disorderly conduct conviction was so necessary to Detective

Ross’s case that, in order to have that evidence admitted, he would “agree to allow in all

of the felon in possession and the ACIC stuff, with the exception that we have a limiting

instruction . . . .”




1
 She stated, “I think we can just leave it as that he was charged and convicted for the
disorderly and we don't need to say that it was a week later.”

                                             4
Case 5:16-cv-05093-TLB Document 171           Filed 09/16/21 Page 5 of 15 PageID #: 1432




       The Court next addressed Mr. Rochell’s counsel, Matthew Bender. He stated he

also was in favor of allowing the jury to hear about the disorderly conduct conviction,

provided that the jury was also told the rest of the facts that occurred on and after

February 19.     In particular, Mr. Bender wanted the jury to hear that the felon-in-

possession charge was eventually dropped and that Detective Ross “made a phone call,”

which Mr. Bender argued “is very relevant to this case, where he apologized to Mr.

[Rochell] and said that all of the charges were going to be dropped.”

       The Court then observed, “Best I can tell, both sides would have the disorderly

conduct charge and conviction come in without objection.” Defense counsel agreed and

further conceded, “[I]f the Court is going to allow testimony about the felon-in-possession

arrest, and all the way up through the disorderly conduct charge and then conviction, then

I certainly think [Detective Ross’s apology is] probably part of the story,” provided the

Court gave a limiting instruction to the jury.     In light of that concession, the Court

summarized, “Kind of what I hear you saying is that you would prefer that we surgically

excise out these certain portions [of the facts], but if the middle portion has to come in in

order for the disorderly conduct charge and conviction to come in, you understand that—

as long as the Court provides a limiting instruction.” Defense counsel responded, “Yes.”

       Upon careful consideration of the parties’ views, the Court will defer to their joint

request to allow the timeline of events to extend to Mr. Rochell’s conviction for disorderly

conduct. The parties are presently in a better position than the Court to ascertain the

scope of facts relevant to the sole claim pending for trial, and the Court has insufficient

evidence before it to overrule the parties’ mutual assessment that the disorderly conduct


                                             5
Case 5:16-cv-05093-TLB Document 171            Filed 09/16/21 Page 6 of 15 PageID #: 1433




conviction is relevant to liability, credibility, and/or damages.      However, the Court

declines defense counsel’s invitation to conceal from the jury the facts that occurred

between the time Mr. Rochell was handcuffed until the time he was convicted of disorderly

conduct.    Concealment of these facts would grossly mislead and confuse the jury.

Further, the disorderly conduct conviction cannot be presented to the jury in a vacuum;

therefore, in order for the conviction to be introduced, Detective Ross acquiesced to the

relevance of all the intervening facts, provided that a limiting instruction is also given.

The parties agreed that a limiting instruction would properly focus the jury on its sole task:

deciding whether Detective Ross committed excessive force and, if so, assessing the

damages that flow from that incident. Counsel for Detective Ross is instructed to prepare

a proposed limiting instruction, confer with counsel for Mr. Rochell, and report back to the

Court prior to the first day of trial on Monday.

       The Court’s predicate ruling here is limited to the relevant scope of the factual

timeline under Rule 401. Rulings as to specific items of evidence along this relevant

timeline are discussed below. That said, if either party believes at trial that certain

documents or testimony not mentioned here are inadmissible based on some other rule

or reason, then an appropriate objection should be raised and the Court will consider it

with the context of trial at that time.

       Having determined the relevant timeline under Rule 401, the Court now turns to

more specific items of evidence that Detective Ross seeks to exclude in his omnibus

Motion in Limine.




                                              6
Case 5:16-cv-05093-TLB Document 171            Filed 09/16/21 Page 7 of 15 PageID #: 1434




        A. References to Law Enforcement or the State of Policing Generally

        Detective Ross seeks to exclude statements or arguments that refer to law

enforcement or the state of policing in general or to specific encounters between citizens

and members of law enforcement other than those encounters at issue in the present

case. He contends that such statements and arguments “would only be introduced for

the sole purpose of attempting to portray Detective Ross as a bad actor simply because

he is a member of law enforcement . . . to inflame the jurors’ passions and fears . . . in

violation of Federal Rules of Evidence 401, 402, and 403.” (Doc. 142, p. 2). Mr. Rochell

responds that he should be allowed to ask jurors in voir dire about their experiences and

biases, including against police officers, and in doing so, inquire into any biases jurors

may have as far as race and policing. He also clarifies that he “has no intention of placing

the entire police system on trial in this case.” (Doc. 158, p. 3).

        The Court agrees with Detective Ross that any references to the state of law

enforcement generally, whether locally or nationally, or to publicize cases involving law

enforcement that have no factual relationship with the instant case would be excludable

from evidence under Rules 401 and 402. To that extent, the Motion is GRANTED as to

this liminal issue. However, as the Court explained during the motion hearing, it is

appropriate to question the venire panel generally about such issues, as well as the

panel’s own past experiences with law enforcement, so as to ascertain the extent of any

bias.

        B. Evidence Regarding Mr. Rochell’s Arrest and Subsequent Booking

        Next, Detective Ross asks the Court to exclude evidence concerning Mr. Rochell’s


                                              7
Case 5:16-cv-05093-TLB Document 171           Filed 09/16/21 Page 8 of 15 PageID #: 1435




arrest for being a felon in possession of a firearm and the resulting “mix-up,” as Detective

Ross calls it, that led to booking and jailing Mr. Rochell on that charge. In view of the

Court’s reasoning as to the relevant timeline of events, and Detective Ross’s qualified

agreement to the same, this portion of the Motion is DENIED, with the caveat that

Detective Ross should object at trial if Mr. Rochell proceeds too far astray from his stated

intentions at the motion hearing.

  C. Evidence that Mr. Rochell’s Actions Did Not Amount to Disorderly Conduct

       Detective Ross argues that Mr. Rochell should not be permitted to testify or argue

that his actions did not amount to disorderly conduct or that the conviction was erroneous.

Detective Ross asserts that the Supreme Court’s decision in Heck v. Humphrey, 512 U.S.

477 (1994), bars the introduction of testimony in a federal civil case that contradicts the

facts established in a state court criminal case. The Court disagrees.

       In Simpson v. Thomas, a case similar to the instant one involving a § 1983 claim

for excessive force, the Ninth Circuit concluded “that Heck does not create a rule of

evidence exclusion.” 528 F.3d 685, 691 (9th Cir. 2008). The court thoroughly reviewed

relevant Supreme Court precedent and noted, “Since the inception of the rule in Heck,

the Court has only addressed this issue a few times, and in none of those cases did the

Court address the use of Heck to bar evidence.” Id. at 694. In other words, though

Heck may be used to bar a claim in federal court, it cannot be used to bar evidence.

Accordingly, the Simpson court held that “Heck is not an evidentiary doctrine” and

reversed the trial court’s decision to bar the § 1983 claimant from “tell[ing] the jury the

entire story” of his state court conviction. Id. at 696.


                                              8
Case 5:16-cv-05093-TLB Document 171         Filed 09/16/21 Page 9 of 15 PageID #: 1436




      This Court finds the reasoning and holding in Simpson to be persuasive. Therefore,

Mr. Rochell may present testimony to the general effect that his actions did not amount

to disorderly conduct to show that the charge was motivated by ulterior purposes,

however he may not go so far as to attack the legal effect of the conviction. To that

extent, the liminal motion is DENIED. However, to be clear, the nature and specifics of

any such proposed testimony or argument was not fleshed out in the briefing or during

the hearing; so Detective Ross may object at trial if the actual testimony sought is

inappropriate under Rule 403, lacking in foundation, or otherwise inadmissible for some

other reason.

                  D.   Evidence from Detective Ross’s Personnel File

      Next, Detective Ross seeks to exclude evidence from his personnel file about a

misdemeanor driving-under-the-influence conviction and reports or warnings regarding

prior uses of force. Mr. Rochell responds that he does not intend to introduce Detective

Ross’s past criminal convictions and agrees such information is irrelevant. The Court

also finds that Detective Ross’s past uses of force are excluded under Rule 404(b)(1), if

introduced to prove his character or otherwise show that he acted in accordance with

such character.

      However, Mr. Rochell suggests that some information in the personnel file may be

“relevant to Mr. Ross’s background.” (Doc. 158, p. 6). The Court is not certain at this

point why or how Mr. Rochell might seek to use other personnel documents at trial.

Accordingly, the Motion is GRANTED to the extent that prior convictions and reports or

warnings regarding force are inadmissible; but the Court will DEFER ruling as to other


                                           9
Case 5:16-cv-05093-TLB Document 171            Filed 09/16/21 Page 10 of 15 PageID #: 1437




 information in the personnel file.       Mr. Rochell’s counsel must request the Court’s

 permission outside the presence of the jury before he references or attempts to use any

 aspect of the personnel file at trial.

                        E. Evidence of Special Intelligence Bulletins

        Originally, Detective Ross moved to exclude from evidence certain special

 intelligence bulletins produced by the Springdale Police Department concerning Mr.

 Rochell. In view of the Court’s reasoning as to the timeline of relevant events and

 Detective Ross’s qualified agreement to the same, this portion of the liminal Motion is

 DENIED.

                 F. Email between the Court and Defendant’s Counsel

        As the Court discussed at the hearing, the Motion with respect to the admissibility

 of an email between Chambers and Detective Ross’s counsel is GRANTED. The email

 is not admissible. Until the issue arises in the context of trial, the Court will DEFER ruling

 on whether Mr. Rochell may solicit testimony that Detective Ross sought to have Mr.

 Rochell arrested at the courthouse (during a pre-trial hearing in this case) as an

 intimidation tactic.

                 G. Evidence of Springdale’s Policies and Procedures

        Next, Detective Ross argues that evidence of Springdale’s police policies,

 including its covert-operations and use-of-force policies, are irrelevant to this trial. Mr.

 Rochell agrees this evidence is not relevant, unless Detective Ross were to open the door

 by testifying or inferring that his actions were consistent with Springdale’s policies. The

 Motion as to this liminal issue is GRANTED, although the Court will revisit the matter if


                                              10
Case 5:16-cv-05093-TLB Document 171          Filed 09/16/21 Page 11 of 15 PageID #: 1438




 Detective Ross opens the door.

                  H. Evidence of Lay Opinion on Medical Conditions

        Detective Ross states that he anticipates Mr. Rochell will testify about his mental

 anguish or emotional distress resulting from the alleged use of force. Though it does not

 appear that Detective Ross objects to general testimony on mental anguish, he believes

 Mr. Rochell and other lay witnesses should not be permitted to testify that Mr. Rochell

 “suffers from any specific medical conditions, such as Post Traumatic Stress

 Disorder . . . because such testimony would be based solely on speculation and cannot

 be substantiated by any medical diagnosis made by a physician or an expert with proper

 training to testify.” (Doc. 142, p. 14).

        Mr. Rochell responds that he intends to testify as to his “stress, loss of income,

 emotional harm, expenses . . . inconvenience, and loss of enjoyment of life . . . .” (Doc.

 158, p. 8). Mr. Rochell says he will not testify that he has been medically diagnosed with

 Post Traumatic Stress Disorder or the like. And no one is suggesting that Mr. Rochell

 can’t testify as to his subjective health complaints and mental anguish. Nor would it be

 improper for other witnesses to testify about their observations of Mr. Rochell’s physical

 or mental health. Subject to a proper Rule 602 foundation at trial, such observations and

 Rule 701 lay opinions are appropriate and admissible. Accordingly, the Motion as to this

 liminal issue is GRANTED to the extent that any specific medical diagnosis by Mr. Rochell

 will not be admitted. However, the Motion is DENIED as to the admissibility of lay

 opinions, including Mr. Rochell’s observations regarding his own mental health and

 anguish.


                                            11
Case 5:16-cv-05093-TLB Document 171          Filed 09/16/21 Page 12 of 15 PageID #: 1439




                             I. Testimony of Kalin Rochell

        Detective Ross contends that Mr. Rochell’s son, Kalin, should be prohibited from

 testifying at trial because he has no personal knowledge of the incident at issue. Further,

 Detective Ross argues that Kalin will testify “about Mr. Rochell’s damages, such as

 monetary, emotional and reputational damages . . . [without] any specific knowledge,

 other than speculative hearsay . . . .” (Doc. 142, p. 14).

        The Court will not preemptively exclude Kalin’s testimony at trial based solely on

 Detective Ross’s representation about the nature of that testimony and select excerpts

 from his deposition transcript. Kalin was present at Mr. Rochell’s home on the day of the

 incident in question, and, subject to laying a personal knowledge foundation under Rule

 602, he can potentially offer relevant testimony about what he saw and heard and any

 impressions he had regarding his father’s behavior in the weeks and months to follow.

 Such testimony could be relevant to Mr. Rochell’s claim for damages. Therefore, this

 portion of the Motion is GRANTED to the extent that Kalin, like any other witness, will be

 required to establish a personal knowledge foundation under Rule 602 before he may

 testify as to any particular facts. The Motion is DENIED in all other respects.

                       J. Testimony of Jeff Taylor and Ron Hritz

        From the hearing, the Court understands that Mr. Rochell intended to call

 Springdale police officers Jeff Taylor and Ron Hritz as witnesses to authenticate the

 special intelligence bulletins issued by the Springdale Police Department that name Mr.

 Rochell. Detective Ross stipulated to these bulletins’ authenticity and agreed they could


                                             12
Case 5:16-cv-05093-TLB Document 171          Filed 09/16/21 Page 13 of 15 PageID #: 1440




 be received into evidence if the Court deemed them relevant. In view of the Court’s

 general discussion and findings at the beginning of this Order, these documents are

 relevant.   Mr. Rochell’s counsel agreed that if the bulletins could be received into

 evidence, he would not call Officers Taylor and Hritz at trial. Accordingly, the Motion as

 to this liminal issue is GRANTED.

                               K. Testimony of Dustin Treat

        Sergeant Dustin Treat appears on Mr. Rochell’s witness list. He was Detective

 Ross’s direct supervisor at the time of the events in question. He was not present at Mr.

 Rochell’s home and did not witness the alleged use of excessive force. Mr. Rochell

 responds that Mr. Treat allegedly told another officer or officers to write a report in

 response to Mr. Rochell’s grievance.      It appears such evidence would be relevant;

 however, without more context, the Court DEFERS ruling until a specific objection is

 presented in the context of trial.

                               L. Testimony of Ernest Cate

        Springdale City Attorney Ernest Cate appears on Mr. Rochell’s witness list. Mr.

 Rochell claims that he is calling Mr. Cate to authenticate the conviction and sentencing

 order for disorderly conduct and pertinent parts of the misdemeanor trial testimony. The

 Court finds that Mr. Cate’s testimony could potentially be relevant under Rule 401.

 Further, in light of the Court’s earlier ruling regarding Heck, there is no apparent bar to

 Mr. Cate testifying about Mr. Rochell’s citation and conviction for disorderly conduct.

 Accordingly, the Court DENIES this liminal Motion to the extent that it asks that Mr. Cate

 be completely precluded from testifying. However, the specifics of Mr. Cate’s proposed


                                             13
Case 5:16-cv-05093-TLB Document 171             Filed 09/16/21 Page 14 of 15 PageID #: 1441




 testimony were not briefed or outlined at the hearing, so the Court DEFERS ruling on the

 admissibility of any particular testimony until an objection is raised in the context of trial.

                            M. Testimony of Vence Motsinger

        Mr. Rochell agrees he will not call Mr. Motsinger, so the Motion is GRANTED as

 to this argument.

                          N. Evidence of Offers of Compromise

        Mr. Rochell agrees he will not introduce offers of compromise at trial, so the Motion

 as to this argument is GRANTED.

                           O. Evidence of Insurance Coverage

        Mr. Rochell agrees, in essence, that he will not introduce evidence of Detective

 Ross’s partial insurance (or risk pool) coverage through the Arkansas Municipal League

 except if Detective Ross “introduces his net worth, without revealing he is indemnified—

 in an effort to diminish punitive damages . . . .” (Doc. 158, p. 10). During the final pretrial

 hearing, Detective Ross’s counsel stipulated that she did not intend to directly or indirectly

 reference Detective Ross’s financial condition or suggest that a judgment would adversely

 affect him financially. Subject to that stipulation, the Motion as to this liminal issue is

 GRANTED.

                                P. Golden Rule Arguments

        Mr. Rochell agrees he will not introduce “golden rule” arguments in which jurors

 are asked to place themselves in Mr. Rochell’s shoes. The Motion as to this argument

 is GRANTED.




                                               14
Case 5:16-cv-05093-TLB Document 171     Filed 09/16/21 Page 15 of 15 PageID #: 1442




       IT IS SO ORDERED on this 16th day of September, 2021.



                                             ______________________________
                                             TIMOTHY L. BROOKS
                                             UNITED STATES DISTRICT JUDGE




                                        15
